DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
In the amendment dated 11/17/2021, the following has occurred: Claims 1, 2, and 7 have been amended.
Claims 1-9 are pending.

Allowable Subject Matter
Claims 1-6 allowable. The restriction requirement dated 4/5/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 7-9 , directed to a method of operating a fuel-cell according to claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to more clearly define temporary abnormality of the fuel gas sensor. The closest prior art, Tamura, cited in the Final Rejection of 9/3/2021 teaches a fuel cell system with two types of abnormality (see e.g. Fig. 18). In the first type of abnormality the fuel cell system enters a standby mode from which it can be restarted. In the second type of abnormality the fuel cell system shuts down for manual performance of maintenance. The Office has previously pointed out that unstable gas sensors were known in the art (see e.g. previously cited Macias and Zanella), and that it would have been obvious to one of ordinary skill in the art to distinguish a temporary unstable period in a gas sensor reading from a full shut down in response to a gas sensor reading indicating build-up of flammable gases that required manual maintenance (see Final Rejection at pp. 2-5 and 6-7). Upon review of Tamura, however, there does not seem to be a clear teaching about canceling the determination of a temporary abnormality of a gas sensor in a predetermined period. First, Tamura does not explicitly discuss any temporary abnormalities associated with gas sensors. Second, there is no clear formulation, teaching, or suggestion of reopening a valve after a predetermined period of time if a gas sensor value is no longer greater than a predetermined value. Nor does the prior art of record cure this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723